NO. 07-10-00272-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 28, 2010


                           RICHARD N. PATE, APPELLANT

                                           v.

                      CHASE HOME FINANCE, LLC, APPELLEE


         FROM THE COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY;

              NO. CA-10-004; HONORABLE JERRY BUCKNER, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION

      Appellant, Richard N. Pate, filed his notice of appeal on June 9, 2010. By letter

dated June 14, 2010, the Second Court of Appeals notified Pate that it had received his

notice of appeal and informed Pate of his duties regarding preparation of the court

reporter’s record. On July 13, 2010, the Second Court Of Appeals informed Pate that

his appeal had been transferred to this Court by order of the Texas Supreme Court and

that all future correspondence was to be addressed to this Court.


      On August 3, 2010, this Court provided Pate with a thorough explanation of his

obligations under the Texas Rules of Appellate Procedure regarding the clerk’s and
reporter’s records. We alerted Pate of his failure to pay or make arrangements to pay

for the preparation of the clerk’s record as well as his failure to request the reporter’s

record. See TEX. R. APP. P. 35.3(a)(2), (b)(2). By that same letter, we also gave Pate

the opportunity to pay or make arrangements to pay for the preparation of the clerk’s

record and to request preparation of the reporter’s record. See TEX. R. APP. P. 37.3(b),

(c). We informed Pate that his continued failure to make the appropriate arrangements

by September 2, 2010, could result in the dismissal of his appeal for want of

prosecution. See TEX. R. APP. P. 37.3(b). Also on August 3, we granted the clerk’s and

court reporter’s motions for extension of time to file their respective records based on

Pate’s failure to pay or make arrangements to pay for preparation of the clerk’s record

and his failure to request preparation of the reporter’s record.


       To date, Pate has not responded to our letter.         Nor have we received any

indication from either the trial court clerk or the court reporter that Pate has made

satisfactory arrangements regarding preparation of the records. To the contrary, we

have received a motion from the trial court clerk requesting further extension of time in

which to file the clerk’s record based on Pate’s failure to pay or make arrangements to

pay for the preparation of the clerk’s record. Likewise, the court reporter has sought

further extension of time based on Pate’s failure to request preparation of the reporter’s

record.


       Having given Pate a reasonable opportunity to cure and having received no

indication of his effort to do so, we dismiss this appeal for want of prosecution. TEX. R.




                                             2
APP. P. 37.3(b), 42.3(b). We deny as moot the clerk’s and court reporter’s motions for

extension of time to file their respective records.




                                                      Mackey K. Hancock
                                                           Justice




                                              3